DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to communication filed 1/11/2021.
Claims 1-15, 17-18 and 20-21 are presented for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian M. Rothery (Reg. NO# 35340) on 2/12/2021.

Please amend the following claims:

1. A method of migrating a logical partition in a computing environment, the computing environment comprising a source computer system and a target computer system, the method comprising:
initiating a transfer of the logical partition on the source computer system to the target computer system;


determining the source management processor and the source migration console are incapable of transferring the logical partition to the target computer system;
a Virtual Input/Output Server (VIOS) of the source computer system, a target management processor on the target computer system and a target migration console associated with the target computer system are utilized, and both the management processor of the source computer system and the source migration console are not utilized.



7. The method according to claim 1, further comprising, in response to the source management processor and the source management console being incapable of transferring the logical partition from the source computer system to the target computer system, identifying the target computer system to receive the logical partition, and establishing a connection between the target migration console connected to the target computer system and the VIOS of the source computer system.

9. The method according to claim 1, further comprising checking whether the 

12. The method according to claim 11, further comprising providing a direct connection between the source computer system and the target migration console associated with the target computer system.

15. A system providing for transfer of a logical partition in a virtualized computing system, the system comprising:
a source server having the logical partition, a source management processor, and a Virtualized Input/Output Server (VIOS), wherein the VIOS has logical partition migration capabilities;

a target server for receiving the logical partition, the target server having a target management processor;
a target migration console associated with the target server,
wherein the system is configured to transfer the logical partition using the VIOS on the source server and the target migration console;
wherein the system is configured to transfer the logical partition using the source management processor, the source migration console, the target migration console, and the target management processor; and
wherein the system is further configured to transfer the logical partition to the target server using the VIOS, and the target management processor if the system is incapable of transferring the logical partition using the source management processor and the source migration console.

18. A computer system for transferring a logical partition from a source server to a target server, the computer system comprising:
one or more computer processors;
one or more computer readable non-transitory storage media; and
program instructions stored on the one or more computer readable non-transitory storage media for execution by at least one of the one or more computer processors, the program instructions comprising:

program instructions to transfer the logical partition from the source server to the target server using a source management processor associated with the source server, a source migration console associated with the source management processor, a target migration console connectable to the source migration console, and a target management processor on the target computer system connectable to the target migration console; 
program instructions to transfer the logical partition from the source server to the target server using a Virtual Input/Output Server (VIOS) associated with the source server, the target migration console and the target management processor;
program instructions to check for requests to transfer the logical partition; 
program instructions to check the status of the source management processor and the source migration console associated with the source server to determine whether the source management processor and the source migration console are capable of transferring the logical partition; 
program instructions to use the source management processor and source migration console to transfer the logical partition to the target sever if the source management processor and the source migration console are capable of transferring the logical partition; 
program instructions to use the VIOS associated with the source server to transfer the logical partition if the source management processor and the source migration console are incapable of transferring the logical partition; and 
program instructions to check the VIOS of the source server to determine whether the logical partition migration capabilities of the VIOS on the source server are activated.

21. The method of claim 1, further comprising: 
identifying the target computer system to receive the logical partition; 
establishing a connection between the target migration console connected to the target computer system and a Virtual Input/output Server (VIOS) of the source computer system; and
invoking an integrated Virtualization Manager (IVM) on the VIOS of the source computer system to transfer the logical partition from the source computer system to the target computer system.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1-5, 7-15, 17-18 and 20-21 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.

As per independent Claims 1, 15 and 18, the primary reason for allowance is “transferring the logical partition from the source computer system to the target computer system using an alternative channel where a Virtual Input/Output Server (VIOS) of the source computer system, a target management processor on the target computer system and a target migration console associated with the target computer system are utilized, and both the management processor of the source computer system and the source migration console are not utilized” in conjunction with the rest of the limitations at claims.

Another previously cited prior art reference Garza et al. (US PGPUB 20140129716 A1, hereafter Garaza) discloses a similar system as Pafumi (see Figs. 3-4 and [0034]).
Another previously cited prior art reference Anumalasetty et al. (US PGPUB 20150150000 A1, hereafter Anumalasetty) discloses: in a system that originally migrating a logical partition from a source computer system to a target computer system via source VIOS, target VIOS and a single HMC, the single HMC can be modified into a source HMC and a target HMC (see Figs. 1, 3 and [0032])
A new prior art reference Larson et al. (US PGPUB 20160041601 A1, hereafter Larson) discloses: a system that migrating a VM from a source system to a target system contains source FSP, source HMC, source VIOS, target HMC, source VIOS and target FSP (see Fig. 5 and [0066]-[0067]).
A new prior art reference Allen et al. (US PGPUB 20100122111 A1, hereafter Allen) discloses a system that transferring VM data from a source location to a target location via multiple I/O paths formed by multiple HBAs, the system can utilize another I/O path to transfer the data when one of the HBAs forming an I/O path become unavailable to transfer data (see abstract and [0011]). 


The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claims mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196